DETAILED ACTION
This office action response to the communication filed on 06/23/2020. 
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on 10/20/2020 and 08/10/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (U.S. Patent Application Publication No. 2021/0092634), (“Kang”, hereinafter, having an earlier Foreign application falling date of July 12, 2017 disclosures in Foreign application CN 201710567590.X (see attached machine translation)), in view of Lee et al. (U.S. Patent Application Publication No. 2017/0303259), (“Lee”, hereinafter).
As per Claim 1, Kang discloses a data routing method, comprising: 
obtaining a target identifier from a target data packet, wherein the target identifier corresponds to a target program, and wherein the target program generates the target data packet ([see, e.g., receiving slice congestion information sent by an SMF includes a congestion identifier of a slice congestion, [0090, 0097], and Fig. 3, and Foreign application (page 2, lines 32-42 and page 9, lines 21-36); 
determining a target network interface card that corresponds to the target identifier and comprises a data transmission function ([see, e.g., the AMF determines that the slice S-NSSAI_1 is congested, and an Authentication Management Function (AMF) disclosed, [0241], and Fig. 10, and Foreign application (page 21, lines 36-44 and page 22, lines 1-20), 
wherein the target network interface card corresponds to a target data network, wherein the target data network belongs to a target network slice ([see, e.g., a target network slice corresponding to the slice congestion information interface disclosed, Foreign application (page 2, lines 15-46 and page 8, lines 8-21), and 
wherein the target network slice supports a service type corresponding to a session initiated by the target program ([see, e.g., Wherein the user terminal accesses the network slice, the target network slice with several services includes type of Service for session management function (SMF) or a policy control function (PCF), [0081, 0085], and Fig. 2, and Foreign application (page 7, lines 25-46 and page 8, lines 8-21); and 
sending the target data packet to the target data network using the target network interface card ([see, e.g., Wherein the session connection of the user terminal in the target network slice, sending a session modification request to the target network slice [0120-0123], and Fig. 2, and Foreign application (page 11, lines 21-40 and page 12, lines 1-20).  
Kang doesn’t appear explicitly disclose: a target network interface card (NIC) that comprises a data transmission function.
However, Lee discloses a target network interface card (NIC) that comprises a data transmission function ([see, e.g., the AMF 120 may interact with the network slice selection assistance information (NSSAI) 110 over a network slice interface, [0068], and Fig. 1]). 
In view of the above, having the system of Kang and then given the well-established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kang as taught by Lee. The motivation for doing so would have been to 
As per Claims 2, 9, 16, Kang appears to be silent to the instant claim, and however Lee further discloses further comprising: 
obtaining a target routing table corresponding to the target identifier ([see, e.g., receiving a selectable NFI list from the serving NRF corresponding to the selected network slice instance, [0133-0136, 0211], and Fig. 5]), 
wherein the target routing table comprises a correspondence between the target network interface card and a target network element ([see, e.g., the NFI list between the  serving NRF corresponding to the selected network slice instance, [0133-0136, 0211], and Fig. 5]); and 
sending the target data packet to the target network element using the target network interface card ([see, e.g., the UE sends a registration request to the AMF (corresponding to target network element), [0121-0126, 0211], and Fig. 5]),
wherein the target network element is configured to forward the target data packet to the target data network ([see, e.g., the AMF may send an authorization/subscription check request to the UDM with the NSSAI, [0121-0126, 0211], and Fig. 5]).  
In view of the above, having the system of Kang and then given the well-established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kang as taught by Lee. The motivation for doing so would have been to 
As per Claims 3, 10, 17, Kang appears to be silent to the instant claim, and however Lee further discloses wherein before obtaining the target identifier, the data routing method further comprises: 
receiving the target data packet from the target program ([see, e.g., the AMF may send a registration accept message to the UE with the accepted NSSAI, [0131-0134, 0211], and Fig. 5]); 
determining the target identifier corresponding to the target program ([see, e.g., wherein the NRF may support a service discovery function, determine network identifier indicates an NSI ID, [0159-0162], and Fig. 7]); and 
setting the target identifier in a descriptor of the target data packet ([see, e.g., the network identifier indicates an NSI ID, [0159-0162], and Fig. 7]). 
In view of the above, having the system of Kang and then given the well-established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kang as taught by Lee. The motivation for doing so would have been to provide selected network slice instance results energy efficiency, load balancing and resource optimization (Lee, ¶ [0101]).
As per Claims 4, 11, 18, Kang appears to be silent to the instant claim, and however Lee further discloses further comprising: 
obtaining a target user identifier (UID) in the target data packet ([see, e.g., the Temporary User ID utilized, [0255, 0272], and Fig. 7]); and 

In view of the above, having the system of Kang and then given the well-established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kang as taught by Lee. The motivation for doing so would have been to provide selected network slice instance results energy efficiency, load balancing and resource optimization (Lee, ¶ [0101]).
As per Claims 5, 12, Kang appears to be silent to the instant claim, and however Lee further discloses wherein the descriptor includes a target field, and wherein the target field records a marked value ([see, e.g., the NFI repository 710 and the NSI ID denotes an ID of a network slice instance that includes the corresponding network function instance disclosed, [0157-0159], and Fig. 7]).  
In view of the above, having the system of Kang and then given the well-established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kang as taught by Lee. The motivation for doing so would have been to provide selected network slice instance results energy efficiency, load balancing and resource optimization (Lee, ¶ [0101]).
As per Claims 6, 13, 19, Kang appears to be silent to the instant claim, and however Lee further discloses wherein before determining the target network interface card that corresponds to the target identifier, the data routing method further comprises: 
receiving a terminal route selection policy list that indicates there is at least one network slice ([see, e.g., provide a network slice selection policy (NSSP) to the UE, [0117-0118], and Fig. 4-5]), 
wherein any of the at least one network slice comprising at least one data network ([see, e.g., network slice disclosed, [0117-0118], and Fig. 4-5]); 
determining the target network slice and the target data network based on the terminal route selection policy list ([see, e.g., wherein the network slice selection policy (NSSP) to the UE, NSSP may include one or more NSSP rules each that associates an application with specific S-NSSAI, [0117-0118], and Fig. 4-5]); 
determining the target network element corresponding to the target data network ([see, e.g., a UE application associated with specific S-NSSAI requests data transmission disclosed, [0118-0120], and Fig. 4-5]);
 determining the target network interface card corresponding to the target network element ([see, e.g., determine an AMF, a NSSF, a UDM, and a new AMF may indicate network function instances as corresponding to the target network element disclosed, [0120-0122], and Fig. 5]); and 
creating the target routing table based on the correspondence between the target network interface card and the target network element ([see, e.g., an NFI repository 710  disclosed, [0156-0158], and Fig. 7]).  

As per Claims 7, 14,  Kang and Lee disclose the data routing method of claim 1, and Kang further discloses wherein the target network slice comprises a majority of pieces of Single Network Slice Selection Assistance Information (S-NSSAI) ([see, e.g., the AMF determines that the slice S-NSSAI_1 is congested, and an Authentication Management Function (AMF) disclosed, [0241], and Fig. 10, and Foreign application (page 21, lines 36-44 and page 22, lines 1-20).
As per Claim 8, Kang discloses a terminal, comprising: 
a processor ([see, e.g., item 3301, Fig. 33], and Foreign application page 32); and 
a memory coupled to the processor and storing instructions that, when executed by the processor ([see, e.g., item 3301, and item 3302, disclosed, Fig. 33, and Foreign application page 32]), cause the terminal to be configured to: 
obtain a target identifier from a target data packet, wherein the target identifier corresponds to a target program and wherein the target program generates the target data packet ([see, e.g., receiving slice congestion information sent by an SMF includes a congestion identifier of a slice congestion, [0090, 0097], and Fig. 3, and Foreign application (page 2, lines 32-42 and page 9, lines 21-36); 
Foreign application (page 21, lines 36-44 and page 22, lines 1-20), 
wherein the target network interface card corresponds to a target data network, wherein the target data network belongs to a target network slice ([see, e.g., a target network slice corresponding to the slice congestion information interface disclosed, [0241], and Fig. 10, and Foreign application (page 2, lines 15-46 and page 8, lines 8-21), and  
wherein the target network slice supports a service type corresponding to a session initiated by the target program ([see, e.g., Wherein the user terminal accesses the network slice, the target network slice with several services includes type of Service for session management function (SMF) or a policy control function (PCF), [0081, 0085], and Fig. 2, and Foreign application (page 7, lines 25-46 and page 8, lines 8-21); and 
send the target data packet to the target data network using the target network interface card ([see, e.g., Wherein the session connection of the user terminal in the target network slice, sending a session modification request to the target network slice [0120-0123], and Fig. 2, and Foreign application (page 11, lines 21-40 and page 12, lines 1-20).  
Kang doesn’t appear explicitly disclose: a target network interface card (NIC) that comprises a data transmission function.

In view of the above, having the system of Kang and then given the well-established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kang as taught by Lee. The motivation for doing so would have been to provide plurality of network function instances are selected results energy efficiency, load balancing and resource optimization (Lee, ¶ [0101]).
As per Claim 15, is the non-transitory computer readable medium (CRM) claim corresponding to the device claim 8 that has been rejected above.  Applicant attention is directed to the rejection of claim 8.  Claim 15 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 8.
As per Claim 20, Kang and Lee disclose the computer program product of claim 16, and Kang appears to be silent to the instant claim, and however Lee further discloses wherein before the instructions that cause the terminal to determine the target network interface card that corresponds to the target identifier, the instructions further cause the terminal to: 
receive a terminal route selection policy list that indicates there is at least one network slice ([see, e.g., provide a network slice selection policy (NSSP) to the UE, [0117-0118], and Fig. 4-5]), wherein any of the at least one network slice comprising at least one data network ([see, e.g., network slice disclosed, [0117-0118], and Fig. 4-5]); 

determine the target network element corresponding to the target data network ([see, e.g., a UE application associated with specific S-NSSAI requests data transmission disclosed, [0118-0120], and Fig. 4-5]);
determine the target network interface card corresponding to the target network element ([see, e.g., determine an AMF, a NSSF, a UDM, and a new AMF may indicate network function instances as corresponding to the target network element disclosed, [0120-0122], and Fig. 5]); and 
create the target routing table based on the correspondence between the target network interface card and the target network element ([see, e.g., an NFI repository 710  disclosed, [0156-0158], and Fig. 7]).  
In view of the above, having the system of Kang and then given the well-established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kang as taught by Lee. The motivation for doing so would have been to provide selected network slice instance results energy efficiency, load balancing and resource optimization (Lee, ¶ [0101]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468    


/PARTH PATEL/Primary Examiner, Art Unit 2468